DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending.

Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive.  
Regarding Claim 1. Applicant states: The Office Action relies on Kim for allegedly disclosing the above claimed features regarding the first pad(s) and switching transistor. However, Kim fails to disclose or render obvious the claimed first pad(s) and switching transistor. Kim clearly discloses that the first pad 70a (alleged claimed first pad(s)) (or each of the first pads 70a and 70b) is connected in common to all data lines 171, and the switching element Q2 (alleged switching transistor) (or the switching elements Q1 and Q2) is located in the non-display area between the first pad 70a and the top side of the substrate 110 which is far from the first pad 70a and is opposite to the bottom side near the first pad 70a. (See, for example, FIGs. 1 and 4).
Thus, Kim fails to disclose or render obvious at least the above claimed features, “first input pads in the non-display area and respectively connected to the data lines; a switching transistor located in the non-display area between the first input pad and one side of the substrate near the first input pad and connected to the first input pad.
The Examiner respectfully disagrees with Applicant’s statement. The claimed substrate has four sides (top, first side, second side, and bottom) in 2D or six sides in 3D. Applicant does not clearly disclose the relationship between the switching transistors and the first input pads in the  direction so the substrate is construed as having four sides. All four sides of the substrate are a particular distance from the first input pads. The limitation “near the first input pads” does not distinguish any side of the substrate over any other side. The term “near” must be modified to differentiate the four distances between the first input pads and the claimed side of the substrate, e.g. nearer, nearest, etc., in order to differentiate Kim and the claimed invention.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 refers to “first input pads” followed by “near the first input pad”.  For proper antecedent support “near the first input pad” should read “near the first input pads”. Appropriate correction is required.
In support of compact prosecution, the limitation “the first input pad” is construed “the first input pads”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0118344).

Regarding Claim 1 (Currently Amended), Kim teaches a display device, comprising:
a substrate [fig. 1 @110] including a display area [fig. 1 @DA] and a non-display area [fig. 1 @PA and ¶0057, “The non-display area may include a peripheral area PA positioned around the display area DA, a bending area BDA, a circuit area 650, a pad area 660”], 
the display area including pixels [fig. 1 @PX, ¶0053 teaches a plurality of pixels];
data lines [fig. 1 @171] extending into the display area [fig. 1 @DA] and connected to the pixels [¶0082];
first input pads [fig. 4 @70a and 70b] in the non-display area [fig. 4 @PA] and respectively connected to the data lines [fig. 4 @70a connected to a fig. 4 @171 via fig. 4 @R1 and fig. 4 @Q1, fig. 4 @70b connected to fig. 4 @171 via fig. 4 @R2 and fig. 4 @Q1];
a switching transistor [fig. 4 @Q2] located in the non-display area [fig. 4 @PA] between the first input pads [fig. 4 @70a and 70b] and one side of the substrate [fig. 4 @110] near [the top side of fig. 4 @110 is near the first input pads (fig. 4 @70a and 70b)] the first input pads [fig. 4 @70a and 70b] and 
connected [via fig. 4 @R1 and R2 respectively] to the first input pads [fig. 4 @70a and 70b]; and
a second input pad [fig. 4 @80a] in the non-display area [fig. 4 @660] and connected to a gate electrode [¶0078] of the switching transistor [fig. 4 @Q2] through a switching line [fig. 4 @81].

Regarding Claim 2 (Original), Kim teaches the display device of Claim 1, wherein
a switching signal of a turn-off level [construed as ground voltage applied to the gate of fig. 4 @Q1] is applied [¶0086, “The second shorting wires 72a, 72b, 82a, and 82b are connected to the shorting bar 10 during the manufacturing process for transmitting the predetermined voltage such as the ground voltage”] to the second input pad [fig. 4 @80a (via fig, 4 @82a)]. 

Regarding Claim 3 (Currently Amended) Kim teaches the display device of Claim 1, further comprising 
a connection line [fig. 4 @91b] connected to the switching transistor [fig. 4 @Q2] and 
including a first line [fig. 4 @92b], the first line extending to [fig. 4 illustrates 92b extends toward the top side of 110] the one side of the substrate [top side of fig. 4 @110].

Regarding Claim 4 (Original) Kim teaches the display device of Claim 3, wherein 
the first line [fig. 4 @92b] is formed [¶0149, “where the first shorting wire 92b passes through the removed area inside the first input pad 70b, the first shorting wire 92b may be again positioned at the same layer as the first input pad 70b (e.g., the third conductive layer)”] of a metal material [¶0113, “At least one of the first conductive layer, the second conductive layer, and the third conductive layer may include a metal such as copper (Cu), aluminum (Al), molybdenum (Mo), or alloys thereof”] forming a gate line connected to the pixel [¶0195, “The first conductive layer may include …  the plurality of gate lines 121 and the test gate line 81 as above-described”].

Regarding Claim 5 (Original), Kim teaches the display device of Claim 3, wherein 
the connection line [fig. 4 @91a] further includes a second line [fig. 4 @150M1] connecting the switching transistor [fig. 4 @Q2] and the first input pad [fig. 4 @70a].

Regarding Claim 6 (Original) Kim teaches the display device of Claim 1, further comprising 
a test transistor [fig. 4 @Q1] connected to the data line [fig. 4 @171] in parallel [fig. 4 illustrates parallel connection], wherein 
a gate electrode of the test transistor [fig. 4 @Q1] is connected to the second input pad [fig. 4 @80a] through a test control line [fig. 4 @81].

Regarding Claim 8 (Currently Amended), Kim teaches the display device of Claim 6, wherein 
the test control line [fig. 4 @81] extends to [fig. 4 illustrates 81 extending from 80a toward the top side of 110] the one side of the substrate [top side of fig. 4 @110].

Regarding Claim 9 (Currently Amended) Kim teaches the display device of Claim 6, further comprising 
a test signal line [fig. 4 @71a] connected to a source electrode of the test transistor [fig. 4 @Q1] and extending to the one side [top side of fig. 4 @110] of the substrate [fig. 4 illustrates 71a extending toward the top side of 110].

Regarding Claim 11 (Original) Kim teaches the display device of Claim 1, wherein the pixel [fig. 4 @PX] includes a light emitting diode [¶0121].

Regarding Claim 14 (New), Kim teaches the display device of Claim 1, wherein 
a first end [upper] of the first input pads [fig. 3 @70b, ¶0089 teaches 70a] is connected [via Q2, connected is construed as allowing intervening devices] to an end of the data line [fig. 3 @171], and 
a second end [lower] of the first input pad [fig. 3 @70b, ¶0089 teaches 70a] opposite to the first end of the first input pad is connected [via fig. 3 @92b] to a drain electrode of the switching transistor [fig. 3 @Q2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jia (US 2018/0315366), Zhang (US 2021/0225221), and Yu (US 2021/0366328).  All reference is to Kim unless indicated otherwise.

Regarding Claim 12 (Currently Amended), Kim teaches a display device, comprising:
a display panel [fig. 1 @1000] including a display area [fig. 1 @DA] for displaying an image [¶0003], 
the display area including pixels [fig. 1 @PX, ¶0053 teaches a plurality of pixels]; and 
a non-display area [fig. 1 @PA and ¶0057, “The non-display area may include a peripheral area PA positioned around the display area DA, a bending area BDA, a circuit area 650, a pad area 660”] located at an outer side of the display area and surrounding the display area [fig. 1 illustrates the claimed structure], 
the non-display area including data lines [fig. 1 @171] extending into the display area and connected to the pixels [¶0082],
first input pads [fig. 4 @70a and 70b] in the non-display area [fig. 4 @PA] and respectively connected to the data lines [fig. 4 @70a connected to a fig. 4 @171 via fig. 4 @R1 and fig. 4 @Q1, fig. 4 @70b connected to fig. 4 @171 via fig. 4 @R2 and fig. 4 @Q1]; and 
a second input pad [fig. 4 @80a] connected to a gate electrode [¶0078] of the switching transistor [fig. 4 @Q2] through a switching line [fig. 4 @81]; and 
a circuit film [fig. 2 @700] connected to the one side of the display panel [bottom side of fig. 4 @110] and 
including a driving chip [fig. 4 @750],
the driving chip [fig. 4 @750] is connected to and transmits a data signal for displaying an image [¶0071, “The driving chip 750 may include a driver for generating a driving signal to drive the display panel 1000”, driving the display is construed as providing data signals for displaying an image], and 
the driving chip [fig. 4 @750] is connected to the second input pad [fig. 4 @80a via 171, Q1, and 81]
Kim does not teach the driving chip comprises first output pad and second output pad; the first output pad is connected to the first input pad; the second output pad transmits a switching signal to the second input pad; the circuit film is connected to the top side of the display panel; a switching transistor located in the non-display area between the first input pads and the bottom one side of the display panel near the first input pads 
Jia teaches a driving chip [fig. 9 @203, ¶0079, “data test line connection terminals 14 of the primary source drive IC 203, and the data lines 25 correspond, at a one-to-one basis, to and are electrically connected with the data line connection terminals 13 in the primary source drive IC 203”] comprises first [fig. 9 @13] and second output pads [fig. 9 @15, ¶0085, “In some embodiments, as shown in FIG. 9, the switch control line 34 is electrically connected with the switch control terminal 15 of the primary source drive IC 203”]; and 
the second output pad [fig. 9 @15] transmits a switching signal [¶0085] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate test pads for control of lighting tests into the display source controller chip, as taught by Jia, into the display device taught by Kim, in order to reduce the number of discrete integrated circuits attached to the display panel.
Kim in view of Jia does not teach the first output pad is connected to the first input pad and the second output pad is connected to the second input pad; a switching transistor located in the non-display area between the first input pads and the bottom one side of the display panel near the first input pads 
Zhang teaches [¶0051, “It is understood that the connection areas 2 may be configured to transmit any suitable signals depending on need and/or specific implementation of the array substrate”]
a first output pad [construed as the output connection on drive unit (not shown) that is coupled to fig. 3 @22, ¶0083, “The display panel may further comprise at least one drive unit that is coupled to a connection area 2 on the array substrate. The drive unit may be a driver integrated circuit or a driver chip-on-film (COF)”] 
is connected to a first input pad [fig. 3 @unlabeled pad on display substrate between 119 and 118] and 
a second output pad [construed as the output connection on drive unit (not shown) that is connected to fig. 3 @21] 
is connected to a second input pad [unlabeled pad on display substrate connected to fig. 3 @21]
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a flexible arrangement of input and output pads on a display substrate, as taught by Zhang, into the display device taught by Kim in view of Jia in order to provide an adequate amount of testing area while the distance between connection areas is reduced by increased pixel density (Zheng: ¶0040)
Kim in view of Jia and Zheng does not teach a switching transistor located in the non-display area  between the first input pads and the bottom side of the display panel near the first input pads 
Yu teaches a switching transistor [fig. 1 @T_SW1] located in a non-display area [fig. 1 @103] between first input pads [fig. 1 @106] and the bottom side [bottom side of fig. 1 @103] of a display panel [construed as fig. 1 @101 and 102 and 103] near the first input pads [the bottom side of fig. 1 @103 is near fig. 1 @106]
Before the application was filed it would have been obvious to one of ordinary skill in the art to couple the ends of the plurality of array test switches of an array test unit to a plurality of data lines of a pixel unit, and couple a plurality of cell test switches of a cell test unit to other ends of the plurality of array test switches, as taught by Yu into the display device, taught by Kim in view of Jia and Zheng, in order to reduce he space originally occupied by the array test circuit and the unit test circuit, thereby narrowing the width of the lower border of the display panel (Yu: ¶0078).

Regarding Claim 13 (Original), Kim in view of Jia, Zheng, and Yu teaches the display device of Claim 12, further comprising
a test transistor [fig. 4 @Q1] connected to the data line [fig. 4 @171] in parallel [fig. 4 illustrates a parallel connection], wherein 
a gate electrode of the test transistor [fig. 4 @Q1] is connected to the second input pad [fig. 4 @80a] through a test control line [fig. 4 @81]. 

Regarding Claim 15 (New), Kim in view of Jia, Zheng, and Yu teaches the display device of Claim 12, wherein 
a first end [upper] of the first input pads [fig. 3 @70b, ¶0089 teaches 70a] is connected [via Q2] to an end of the data line [fig. 3 @171], and 
a second end [lower] of the first input pad [fig. 3 @70b, ¶0089 teaches 70a] opposite to the first end of the first input pad is connected [via fig. 3 @92b] to a drain electrode of the switching transistor [fig. 3 @Q2].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeoung (US 2006/0274570). All reference is to Kim unless indicates otherwise.

Regarding Claim 7 (Original), Kim teaches the display device of Claim 6, wherein 
the test control line [fig. 4 @81] is connected to the switching line [fig. 4 @81] 
Kim does not teach the switching line branching from the test control line
Jeoung teaches a switching line [line connecting C1 and gate of SW1] branching from a test control line [fig. 5 @C1]
Before the application was filed it would have been obvious to one of ordinary skill in the art to branch individual switching lines off a test control line, as taught by Jeoung, into the display device taught by Kim, in order to control a plurality of test devices using an efficiently routed single control line. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang.  All reference is to Kim unless indicated otherwise.

Regarding Claim 10 (Original) Kim teaches the display device of Claim 1, further comprising
a circuit film [fig. 2 @700] including a drive IC [fig. 4 @750], and
a drive IC [fig. 4 @750] is mounted on the circuit film [¶0070, “the display device according to an exemplary embodiment may further include the driving chip 750 and/or the circuit film 700 that are/is electrically connected to the display panel 1000 through the pad area 660”]
Kim does not teach the drive integrated circuit includes first and second output pads, wherein the first and second output pads are connected to the first and second input pads, respectively
Zhang teaches a drive integrated circuit [¶0083, “The display panel may further comprise at least one drive unit that is coupled to a connection area 2 on the array substrate. The drive unit may be a driver integrated circuit or a driver chip-on-film (COF)”] includes first [fig. 3 @22] and second [fig. 3 @21 not connected to 22] output pads, wherein 
the first and second output pads are connected to first [fig. 3 @ 18 (test pad located between 119 and 118)] and second input pads [fig. 3 @18 (test pad connected only to 21], respectively 
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a flexible arrangement of input and output pads on a display substrate, as taught by Zhang, into the display device taught by Kim in order to provide an adequate amount of testing area while the distance between connection areas is reduced by increased pixel density (Zheng: ¶0040).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694